DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 6,992,508) in view of Watabe (US 2018/0139076).
Regarding claim 1, fig. 6 of Chow teaches a low voltage differential signal driver comprising: an output driver [632] including an N-channel source follower [641], a P-channel source 5follower [635], and a plurality of differential switching circuits [636-640], the output driver being configured to output a differential output [out,outb]. Chow does not teach where the P-channel source follower is connected to the high potential and the N-channel source follower is 

Regarding claim 5, the combination above teaches wherein an electrical potential of each one of the terminal of the N-channel source follower and the P-channel source follower of the output driver is changed depending on an emphasis signal [eg. B].

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant states that “Chow and Watabe fail to teach or suggest that a plurality of output control circuits (plurality of high-potential output control circuits and plurality of low-potential output control circuits) are supplied with voltage from a common high-potential generation circuit and are supplied with voltage from a common low-potential generation circuit.” From fig. 6 of Chow, the plurality of high-potential output control circuits are 614/618, 615/619, 616/620, and 617/621 for example and the plurality of low-potential output control circuits are 607, 608, 609, and 610. The circuits generating the control signals to these elements are the generation circuits. Col. 5, lines 65-67 describes where R, L, M, and B are controlled by a microcontroller, which is received at the plurality of low-potential output control circuits. Therefore, the common low-potential generation circuit is the described microcontroller. The plurality of high-potential output control circuits receive Rp, Lp, Mp, and Bp, which is generated by 603-606, which is the low-potential generation circuit.


Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/             Primary Examiner, Art Unit 2896